1/15/2020                                 Case 4:15-cv-40100-TSH Prisoners
                                                                 Document  Legal Services
                                                                                 365-1MailFiled
                                                                                           - Timothy Reaves
                                                                                                 03/09/20   Page 1 of 1


                                                                                                                                              Lauren Petit <lpetit@plsma.org>



  Timothy Reaves
  1 message

  Mike Landi <mlandi@icarehn.com>                                                                                                                Wed, Jan 15, 2020 at 1:34 PM
  To: "lpetit@plsma.org" <lpetit@plsma.org>

    Hi Lauren,

    Please utilize this email for formal notice that iCare has accepted Mr. Reaves after onsite and clinical record review. This acceptance is a clinical acceptance
    and will be conditional on final bed availability and selection of location by Mr. Reaves. It will also be conditional on the final determination on the
    reimbursement for Mr. Reaves care while residing in Connecticut, in consideration of any expenses not covered by CT Medicaid and in consideration of any
    lapse of payor source while Mr. Reaves is pending Medicaid approval in CT (or even prior to an application being submitted). This may include speciality items
    for preventative skin care such as an alternating airflow mattress, and rehabilitation. As indicated, upon this review, it was determined that iCare would have
    multiple facilities prepared to meet Mr. Reaves care needs should he consider a transfer to Connecticut.

    Please let me know if you have any questions.

    Thanks

    Mike




    This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If you are
    not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken precautions to
    minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message. We cannot accept
    liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and may be subject to the
    attorney-client privilege. If you are the intended recipient and no longer want messages from us in future then please respond to the sender to this effect.




https://mail.google.com/mail/u/0?ik=32b8e16200&view=pt&search=all&permthid=thread-f%3A1655820300539531054&simpl=msg-f%3A1655820300539531054                                      1/1
